           EXHIBIT 2




Case 5:19-cv-00452-FL Document 40-2 Filed 11/27/19 Page 1 of 7
Case 5:19-cv-00452-FL Document 40-2 Filed 11/27/19 Page 2 of 7
Case 5:19-cv-00452-FL Document 40-2 Filed 11/27/19 Page 3 of 7
Case 5:19-cv-00452-FL Document 40-2 Filed 11/27/19 Page 4 of 7
Case 5:19-cv-00452-FL Document 40-2 Filed 11/27/19 Page 5 of 7
          EXHIBIT A




Case 5:19-cv-00452-FL Document 40-2 Filed 11/27/19 Page 6 of 7
                                        Perkins Coie LLP Attorney Hours

                                      Normal                     Billable Total
Date            TKPR Name             Rate1         NC Rate      Hours    Billable Amt       Narrative
                                                                                             Review removal
                                                                                             motion; email with
                                                                                             legal team regarding
10/14/2019 Elias, Marc                $1190.00       $500.00          1.0        $500.00     same.
                                                                                             Email with legal team
                                                                                             regarding removal
10/14/2019 Khanna, Abha                 $720.00      $500.00          0.2        $100.00     motion.
                                                                                             Review and revise
                                                                                             draft motion for
                                                                                             remand; email and
                                                                                             confer with legal
10/15/2019 Khanna, Abha                 $720.00      $500.00          1.6        $800.00     team regarding same.
                                                                                             Email with legal team
                                                                                             regarding remand
10/16/2019 Khanna, Abha                 $720.00      $500.00          0.1          $50.00    strategy.
                                                                                             Email with legal team
                                                                                             regarding remand
10/17/2019 Khanna, Abha                 $720.00      $500.00          0.2        $100.00     strategy.
                                                                                             Review response to
10/21/2019 Elias, Marc                $1190.00       $500.00          0.8        $400.00     remand motion.
                                                                                             Review remand
10/22/2019 Khanna, Abha                 $720.00      $500.00          0.2        $100.00     order.
                                                                      4.1      $2,050.00




1
 Mr. Elias’s rate is based on his practice in Washington, D.C.; Ms. Khanna’s rate is based on her practice in Seattle,
Washington.



           Case 5:19-cv-00452-FL Document 40-2 Filed 11/27/19 Page 7 of 7
